DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 25, 2022, the applicants have canceled claims 2, 51, 63, 75, 87 and 96 and furthermore, have amended claims 1, 47, 59, 71, 83, 95 and 97-100.
3. Claims 1, 47-50, 52-62, 64-74, 76-86, 88-95 and 97-100 are pending in the application.

                              EXAMINER’S         COMMENT
4. Claims 1, 47-50, 52-62, 64-74, 76-86, 88-95 and 97-100, renumbered as claims 1-50, are allowed since applicants have submitted a statement to disqualify Liu’s reference to overcome obviousness rejection, filed a terminal disclaimer to overcome ODP rejection and furthermore, due to their persuasive arguments regarding enablement rejection.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625